UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-21726 360 Funds (Exact name of registrant as specified in charter) 4520 Main Street, Suite 1425Kansas City, MO (Address of principal executive offices) (Zip code) Matrix 360 Administration, LLC. 4520 Main Street Suite 1425 Kansas City, MO64111 (Name and address of agent for service) Registrant's telephone number, including area code: 877-244-6235 Date of fiscal year end:08/31/2014 Date of reporting period: 02/28/2014 ITEM 1. REPORTS TO SHAREHOLDERS The Semi-Annual report to Shareholders of the WP Large Cap Income Plus Fund, a series of the 360 Funds, for the period ended February 28, 2014 pursuant to Rule 30e-1 under the Investment Company Act of 1940 (the “1940 Act”), as amended (17 CFR 270.30e-1) is filed herewith. WP Large Cap Income Plus Fund Institutional Class Shares (Ticker Symbol: WPLCX) A series of the 360 Funds SEMI-ANNUAL REPORT February 28, 2014 Investment Adviser Winning Points Advisers, LLC th Street, Suite D-26 Boca Raton, Florida 33431 TABLE OF CONTENTS INVESTMENT HIGHLIGHTS 1 SCHEDULE OF INVESTMENTS 2 STATEMENT OF ASSETS AND LIABILITIES 6 STATEMENT OF OPERATIONS 7 STATEMENT OF CHANGES IN NET ASSETS 8 FINANCIAL HIGHLIGHTS 9 NOTES TO FINANCIAL STATEMENTS 10 ADDITIONAL INFORMATION 16 EXPENSE EXAMPLES 17 BOARD APPROVAL OF INVESTMENT ADVISORY AGREEMENT 19 Winning Points Funds SEMI-ANNUAL REPORT WP Large Cap Income Plus Fund INVESTMENT HIGHLIGHTS February 28, 2014 (Unaudited) The investment objective of the WP Large Cap Income Plus Fund (the “Fund”) is total return.To meet its investment objective, the Fund will invest 80% of its total assets in large cap domestic equity securities and exchange traded funds that primarily invest in large cap domestic equity securities. The Fund will seek income through dividends paid on such securities. The Fund will also seek to produce income (e.g., premium income on the sale of an option) and return stability through an options strategy. Winning Points Advisers, LLC (the “Adviser”) intends to sell covered call options on a portion of the Fund’s stock holdings.The extent of option selling will depend on market conditions and the Adviser’s consideration of the advantages of selling call options on the Fund’s equity investments. The Fund may also sell put options on stocks and ETFs the Adviser believes are attractive for purchase at prices at or above the exercise price of the put options sold.The Fund may, in certain circumstances, purchase put options on the S&P 500 Composite Stock Price Index (the “S&P 500”) and on individual stocks to protect against a loss of principal value due to stock price decline.The extent of option selling depends on market conditions and the Adviser’s judgment. The Fund may also seek to pursue its investment objective by selling a series of call and put option spread combinations on the S&P 500. The Fund may be appropriate for investors with long-term horizons who are not sensitive to short-term losses and want to participate in the long-term growth of the financial markets.The Fund seeks to minimize the effects of inflation on its portfolio. The percentages in the above graph are based on the portfolio holdings of the Fund as of February 28, 2014 and are subject to change. 1 WINNING POINTS LARGE CAP INCOME PLUS FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2014 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCK - 76.14% Shares Fair Value Aerospace & Defense - 2.55% Lockheed Martin Corp. (a) $ Agriculture - 1.63% Altria Group, Inc. (a) Banks - 14.46% Bank of America Corp. (a) Barclays PLC - ADR (a) BB&T Corp. (a) Citigroup, Inc. (a) Goldman Sachs Group, Inc. (a) JPMorgan Chase & Co. (a) PNC Financial Services Group, Inc. (a) Beverages - 3.62% Diageo PLC - ADR (a) PepsiCo, Inc. (a) Biotechnology - 0.88% Biogen Idec, Inc. * (a) Isis Pharmaceuticals, Inc. * (a) Computers - 5.07% Apple, Inc. (a) International Business Machines Corp. (a) Diversified Financial Services - 3.80% BlackRock, Inc. (a) Calamos Asset Management, Inc. Ladenburg Thalmann Financial Services, Inc. * Food - 1.75% Sysco Corp. (a) Healthcare - Products - 1.97% Baxter International, Inc. (a) Meridian Bioscience, Inc. Thoratec Corp. * (a) Insurance - 3.65% Allianz SE - ADR American Equity Investment Life Holding Co. AXA SA - ADR Berkshire Hathaway, Inc. - Class B* (a) Genworth Financial, Inc. * (a) 2 WINNING POINTS LARGE CAP INCOME PLUS FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2014 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCK - 76.14% (Continued) Shares Fair Value Lodging - 0.29% MGM Resorts International * (a) $ Media - 0.62% Comcast Corp. (a) Mining - 0.18% Southern Copper Corp. (a) Miscellaneous Manufacturing - 4.13% General Electric Co. (a) Siemens AG - ADR (a) Oil & Gas - 19.20% BP PLC - ADR (a) Chevron Corp. (a) China Petroleum & Chemical Corp. - ADR (a) ConocoPhillips (a) Exxon Mobil Corp. (a) Magnum Hunter Resources Corp. * (a) Transocean Ltd. Pharmaceuticals - 1.43% AstraZeneca PLC - ADR (a) Pfizer, Inc. (a) Real Estate - 0.04% St. Joe Co. * (a) Retail - 2.71% McDonald's Corp. (a) Savings & Loans - 0.21% BofI Holding, Inc. * Semiconductors - 2.19% Intel Corp. (a) Software - 3.41% Microsoft Corp. (a) Telecommunications - 2.35% China Mobile Ltd. - ADR (a) TOTAL COMMON STOCK (Cost $10,135,913) 3 WINNING POINTS LARGE CAP INCOME PLUS FUND SCHEDULE OF INVESTMENTS FEBRUARY 28, 2014 (Unaudited) SEMI-ANNUAL REPORT COMMON STOCK - 76.14% (Continued) Shares Fair Value EXCHANGE-TRADED FUNDS - 2.85% Equity Funds - 2.85% iShares U.S. Financial Services ETF (a) $ TOTAL EXCHANGE-TRADED FUNDS (Cost $382,287) SHORT-TERM INVESTMENTS - 22.77% Federated Government Obligations Fund, 0.01% ** TOTAL SHORT-TERM INVESTMENTS (Cost $3,042,194) TOTAL INVESTMENTS (Cost $13,560,394) – 101.76% $ CALL OPTIONS WRITTEN (Proceeds $174,371) - (1.67)% ) LIABILITIES IN EXCESS OF OTHER ASSETS, NET - (0.09)% ) NET ASSETS - 100% $ * Non-income producing security. ** Rate shown represents the rate at February 28, 2014, is subject to change and resets daily. ADR - American Depository Receipt. (a) All or a portion of the security is segregated as collateral for call options written. The accompanying notes are an integral part of the financial statements. 4 WINNING POINTS LARGE CAP INCOME PLUS FUND SCHEDULE OF WRITTEN CALL OPTIONS FEBRUARY 28, 2014 (Unaudited) SEMI-ANNUAL REPORT CALL OPTIONS WRITTEN - (1.67)% Strike Expiration Contracts 1 Fair Value Altria Group, Inc. $ 1/17/2015 60 $ Apple, Inc. $ 1/17/2015 7 AstraZeneca PLC - ADR $ 1/17/2015 14 Bank of America Corp. $ 1/15/2016 Bank of America Corp. $ 1/17/2015 Barclays PLC - ADR $ 1/17/2015 6 Baxter International, Inc. $ 1/17/2015 34 BB&T Corp. $ 1/17/2015 23 Berkshire Hathaway, Inc. - Class B $ 1/17/2015 30 Biogen Idec, Inc. $ 1/17/2015 3 BlackRock, Inc. $ 1/17/2015 13 BP PLC - ADR $ 1/17/2015 76 Chevron Corp. $ 1/17/2015 25 China Mobile Ltd. - ADR $ 1/17/2015 56 China Petroleum & Chemical Corp. - ADR $ 7/19/2014 24 Citigroup, Inc. $ 1/15/2016 36 Citigroup, Inc. $ 1/17/2015 36 Comcast Corp. $ 1/17/2015 16 ConocoPhillips $ 1/17/2015 52 Diageo PLC - ADR $ 7/19/2014 17 Exxon Mobil Corp. $ 1/17/2015 39 General Electric Co. $ 1/15/2016 88 Genworth Financial, Inc. $ 1/17/2015 3 Goldman Sachs Group, Inc. $ 1/17/2015 10 Intel Corp. $ 1/15/2016 International Business Machines Corp. $ 1/17/2015 10 iShares U.S. Financial Services ETF $ 7/19/2014 30 Isis Pharmaceuticals, Inc. $ 1/17/2015 3 JPMorgan Chase & Co. $ 1/17/2015 84 Lockheed Martin Corp. $ 1/17/2015 16 Magnum Hunter Resources Corp. $ 1/15/2016 27 McDonald's Corp. $ 1/17/2015 38 MGM Resorts International $ 1/15/2016 9 Microsoft Corp. $ 1/17/2015 99 PepsiCo, Inc. $ 1/17/2015 29 Pfizer, Inc. $ 1/17/2015 30 PNC Financial Services Group, Inc. $ 1/17/2015 9 Siemens AG - ADR $ 1/17/2015 15 Southern Copper Corp. $ 1/17/2015 6 St Joe Co. $ 9/20/2014 3 Sysco Corp. $ 1/15/2016 65 Thoratec Corp. $ 7/19/2014 6 TOTAL CALL OPTIONS WRITTEN (Proceeds $174,371) $ 1 Each option contract is equivalent to 100 shares of common stock.All options are non-income producing. The accompanying notes are an integral part of the financial statements. 5 WINNING POINTS FUNDS WP LARGE CAP INCOME PLUS FUND STATEMENT OF ASSETS AND LIABILITIES February 28, 2014 (Unaudited) SEMI-ANNUAL REPORT Assets: Investments, atvalue (identified cost $13,560,394) Receivables: Interest 27 Dividends Prepaid expenses Total assets Liabilities: Call options written, at value (identified proceeds $174,371) Payables: Investment securities purchased Due to advisor Accrued distribution (12b-1) fees Due to administrator Accrued expenses Total liabilities Net Assets $ Sources of Net Assets: Paid-in capital $ Accumulated net investment loss ) Net unrealized depreciation on investments ) Total Net Assets (Unlimited shares of beneficial interest authorized) $ Institutional Class Shares: Net assets applicable to 1,337,060 shares outstanding $ Net Asset Value, Offering and Redemption Price Per Share $ The accompanying notes are an integral part of the financial statements. 6 WINNING POINTS FUNDS WP LARGE CAP INCOME PLUS FUND STATEMENT OF OPERATIONS February 28, 2014 SEMI-ANNUAL REPORT For the Period Ended February 28, 2014 (a) (Unaudited) Investment income: Dividends (net of foreign withholding taxes of $1,619) $ Interest 84 Total investment income Expenses: Management fees (Note 5) Distribution (12b-1) fees - Institutional Class Accounting and transfer agent fees and expenses Audit fees Miscellaneous Custodian fees Legal fees Pricing fees Trustee fees and expenses Registration and filing fees Reports to shareholders Total expenses Net investment loss ) Net change in unrealized appreciation (depreciation) on: Investments Call options written ) Net change in unrealized depreciation ) Net loss on investments ) Net decrease in net assets resulting from operations $ ) (a) The WP Large Cap Income Plus Fund commenced operations on October 10, 2013. The accompanying notes are an integral part of these financial statements. 7 WINNING POINTS FUNDS WP LARGE CAP INCOME PLUS FUND STATEMENT OF CHANGES IN NET ASSETS February 28, 2014 SEMI-ANNUAL REPORT For the Period Ended February 28, 2014 (a) (Unaudited) Increase (decrease) in net assets from: Operations: Net investment loss $ ) Net unrealized depreciation on investments ) Net decrease in net assets resulting from operations ) Capital share transactions (Note 2): Increase in net assets from capital share transactions Increase in net assets Net Assets: Beginning of period - End of period $ Accumulated net investment loss $ ) (a) The WP Large Cap Income Plus Fund commenced operations on October 10, 2013. The accompanying notes are an integral part of these financial statements. 8 WINNING POINTS FUNDS WP LARGE CAP INCOME PLUS FUND FINANCIAL HIGHLIGHTS February 28, 2014 SEMI-ANNUAL REPORT The following tables set forth the per share operating performance data for a share of capital stock outstanding, total return ratios to average net assets and other supplemental data for the period indicated. Institutional Class For the Period Ended February 28, 2014 (a) (Unaudited) Net Asset Value, Beginning of Period $ Investment Operations: Net investment loss ) Net realized and unrealized gain on investments Total from investment operations ) Net Asset Value, End of Period $ Total Return (b) )% (c)(d) Ratios/Supplemental Data Net assets, end of period (in 000's) $ Ratio of expenses to average net assets (e): % (f) Ratio of net investment loss (e): )% (f) Portfolio turnover rate 0 % (c) (a) The WP Large Cap Income Plus Fund commenced operations on October 10, 2013. (b) Total Return represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (c) Not annualized. (d) Total Return is for the period from December 4, 2013, the date of initial portfolio trades, through February 28, 2014. (e) Ratios are for the period from December 4, 2013, the date of initial expense accruals, through February 28, 2014. (f) Annualized. The accompanying notes are an integral part of these financial statements. 9 Winning Points Funds SEMI-ANNUAL REPORT WP Large Cap Income Plus Fund NOTES TO THE FINANCIAL STATEMENTS February 28, 2014 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES The WP Large Cap Income Plus Fund (the “Fund”) is a series of 360 Funds (the “Trust”). The Trust was organized on February 25, 2005 as a Delaware statutory trust. The Trust is registered as an open-end management investment company under the Investment Company Act of 1940 (the “1940 Act”). The Fund is a non-diversified Fund. As a non-diversified Fund, it may invest a significant portion of its assets in a small number of companies. The Fund’s investment objective is total return. The Fund’s investment adviser is Winning Points Advisers, LLC (the “Adviser”). The Fund has three classes of shares, Class A, Class C and Institutional Class shares. Currently only the Institutional Class shares are being offered for sale.The Institutional Class shares commenced operations on October 10, 2013. a) Security Valuation – All investments in securities are recorded at their estimated fair value, as described in note 2. b)Written Options – When a Fund writes an option, an amount equal to the premium received by the Fund is recorded as a liability and is subsequently adjusted to the current fair value of the option written. If an option sold by the Fund expires unexercised, the Fund realizes a capital gain equal to the premium received at the time the option was written. The Fund will realize a capital gain from a closing purchase transaction if the cost of the closing option is less than the premium received from writing the option, or, if the cost is more, the Fund will realize a capital loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security or currency in determining whether the Fund has realized a gain or loss. c)Exchange Traded Funds – The Fund may invest in Exchange Traded Funds (“ETFs”). ETFs are registered investment companies and incur fees and expenses such as operating expenses, licensing fees, registration fees, trustees fees, and marketing expenses, and ETF shareholders, such as a Fund, pay their proportionate share of these expenses. Your cost of investing in a Fund will generally be higher than the cost of investing directly in ETFs. By investing in a Fund, you will indirectly bear fees and expenses charged by the underlying ETFs in which a Fund invests in addition to a Fund's direct fees and expenses. d)Federal Income Taxes – The Fund intends to qualify as a regulated investment company under Subchapter M of the Internal Revenue Code of 1986, as amended (the “Code”). It is the policy of the Fund to comply with the requirements of the Code applicable to regulated investment companies and to distribute substantially all of its net investment company taxable income and net capital gains. Therefore, no provision for federal income taxes is required. As of and during the period since inception from October 10, 2013 through February 28, 2014, the Fund did not have a liability for any unrecognized tax expenses. The Fund recognizes interest and penalties, if any, related to unrecognized tax liability as income tax expense in the statement of operations. During the period since inception from October 10, 2013 through February 28, 2014, the Fund did not incur any interest or penalties. The Fund identifies its major tax jurisdictions as U.S. Federal and Delaware state. e)Distributions to Shareholders – Dividends from net investment income and distributions of net realized capital gains, if any, will be declared and paid at least annually. Income and capital gain distributions, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. GAAP requires that permanent financial reporting differences relating to shareholder distributions be reclassified to paid-in capital or net realized gains. There were no reclassifications made during the period since inception from October 10, 2013 through February 28, 2014. f)Use of Estimates – The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. g)Other – Investment and shareholder transactions are recorded on trade date. The Fund determines the gain or loss realized from the investment transactions by comparing the original cost of the security lot sold with the net sales proceeds. Dividend income is recognized on the ex-dividend date or as soon as information is available to the Fund and interest income is recognized on an accrual basis. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. 10 Winning Points Funds SEMI-ANNUAL REPORT WP Large Cap Income Plus Fund NOTES TO THE FINANCIAL STATEMENTS February 28, 2014 (Unaudited) 1. ORGANIZATION AND SIGNIFICANT ACCOUNTING POLICIES (continued) h)Non-Diversified Fund – The Fund is a non-diversified Fund. Non-diversified Funds may or may not have a diversified portfolio of investments at any given time, and may have large amounts of assets invested in a very small number of companies, industries or securities. Such lack of diversification substantially increases market risks and the risk of loss associated with an investment in the Fund, because the value of each security will have a greater impact on the Fund’s performance and the value of each shareholder’s investment. When the value of a security in a non-diversified fund falls, it may have a greater impact on the Fund than it would have in a diversified fund. 2. SECURITIES VALUATIONS Processes and Structure The Fund’s Board of Trustees has adopted guidelines for valuing securities and other derivative instruments including in circumstances in which market quotes are not readily available, and has delegated authority to the Adviser to apply those guidelines in determining fair value prices, subject to review by the Board of Trustees. Hierarchy of Fair Value Inputs The company utilizes various methods to measure the fair value of most of its investments on a recurring basis. GAAP establishes a hierarchy that prioritizes inputs to valuation techniques used to measure fair value. The three levels of inputs are as follows: • Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the company has the ability to access. • Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates, and similar data. • Level 3 – Unobservable inputs for the asset or liability to the extent that relevant observable inputs are not available, representing the company's own assumptions about the assumptions that a market participant would use in valuing the asset or liability, and that would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Fair Value Measurements A description of the valuation techniques applied to the company's major categories of assets and liabilities measured at fair value on a recurring basis follows. Equity securities (common stock and ETFs) – Securities traded on a national securities exchange (or reported on the NASDAQ national market) are stated at the last reported sales price on the day of valuation. To the extent these securities are actively traded, and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Certain foreign securities may be fair valued using a pricing service that considers the correlation of the trading patterns of the foreign security to the intraday trading in the U.S. markets for investments such as American Depositary Receipts, financial futures, Exchange Traded Funds, and the movement of the certain indexes of securities based on a statistical analysis of the historical relationship and that are categorized in level 2. Preferred stock and other equities traded on inactive markets or valued by reference to similar instruments are also categorized in level 2. 11 Winning Points Funds SEMI-ANNUAL REPORT WP Large Cap Income Plus Fund NOTES TO THE FINANCIAL STATEMENTS February 28, 2014 (Unaudited) 2. SECURITIES VALUATIONS (continued) Money market funds – Money market funds are valued at their net asset value of $1.00 per share and are categorized as Level 1. Derivative instruments – Listed derivatives, including options, that are actively traded are valued based on quoted prices from the exchange and categorized in level 1 of the fair value hierarchy. Options held by the Fund for which no current quotations are readily available and which are not traded on the valuation date are valued at the mean price and are categorized within level 2 of the fair value heirarchy. Over-the-counter (OTC) derivative contracts include forward, swap, and option contracts related to interest rates; foreign currencies; credit standing of reference entities; equity prices; or commodity prices, and warrants on exchange-traded securities. Depending on the product and terms of the transaction, the fair value of the OTC derivative products can be modeled taking into account the counterparties' creditworthiness and using a series of techniques, including simulation models. Many pricing models do not entail material subjectivity because the methodologies employed do not necessitate significant judgments, and the pricing inputs are observed from actively quoted markets, as is the case of interest rate swap and option contracts. OTC derivative products valued using pricing models are categorized within level 2 of the fair value hierarchy. The following table summarizes the inputs used to value the Fund’s assets and liabilities measured at fair value as of February 28, 2014. WP Large Cap Income Plus Fund Financial Instruments – Assets Level 2 (Other Significant Security Classification (1) Level 1 (Quoted Prices) Observable Inputs) Totals Common Stock (2) $ $
